Citation Nr: 1225164	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from March 1990 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  Jurisdiction of the claims file has subsequently been transferred to the RO in Fargo, North Dakota. 

 Most recently, the claim was remanded in November 2011, so that an additional VA examination, compliant with the directives set forth in the October 2010 BVA Remand, could be provided to the Veteran.  Although the Board questions whether the VA opinion obtained is sufficient, because the Board is granting in full the benefit sought on appeal, this procedural error is deemed to be non-prejudicial to the Veteran.  


FINDINGS OF FACT

The Veteran's service-connected disabilities alone are of such severity as to preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim for entitlement to a TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Entitlement to TDIU

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.

Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2011).

While the regulations do not provide a definition of 'substantially gainful employment,' VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section F (24)(c), defines the term as that 'at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.'  Also, in Faust v. West, 13 Vet. App. 342, 356 (2000), the Court defined 'substantially gainful employment' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v.Brown, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

The Veteran is service-connected for a major depressive and anxiety disorder (70 percent), spina bifida occulta, discogenic low back pain, lumbosacral strain (20 percent), and irritable bowel syndrome (non-compensable).  His combined disability rating is 80 percent.  Therefore, he meets the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) (2011) for consideration of TDIU.  For a grant of TDIU there must be evidence that he is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.

In other words, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Numerous opinions have been rendered during the pendency of this appeal regarding the employability of the Veteran.  

There are various documents which tend to weigh against the Veteran's assertions that he is entitled to a TDIU.  For example, a November 2004 VA examiner considered that the Veteran had a fairly lengthy work history.  He noted that it appeared that the Veteran's work ended primarily because of physical rather than psychological difficulties.  He stated that the Veteran was intellectually capable and should have no difficulty understanding, remembering and carrying out detailed as well as simple directions.  The VA examiner stated that the Veteran presented well and should not have problems interacting with others either in the job setting or socially outside of the job.  Significantly, while the VA examiner asserted that the Veteran's service-connected psychiatric disability did not affect his employability, he inferred that physical problems may impact his employability.  However, it is unclear what "physical difficulties" the VA examiner was referring to.  This was a psychiatric examination and there is no indication that the Veteran's physical impairments were assessed during this evaluation.  

A May 2006 Functional Capacity Assessment, completed in conjunction with the Veteran's application for Social Security Administration (SSA) benefits, noted that the Veteran had been diagnosed with an adjustment disorder with mixed emotional features.  The reviewing medical consultant noted that the Veteran's symptoms were variable and would likely impact concentration on occasion.  He noted that in spite of this, the Veteran is capable of completing work tasks in a timely manner without the need for inordinate supervision and should be able to interact adequately with others in the work place.  As this opinion was part of a psychological evaluation, the examiner did not consider the Veteran's other two service-connected disabilities when rendering his opinion. 

In a September 2006 VA examination report evaluating his service-connected back and irritable bowel syndrome, the VA examiner indicated that there was no indication of permanent and total disability from a medical standpoint.  The VA examiner stated that the Veteran had not had medical care for his irritable bowel syndrome and there was little objective evidence related to the lumbar spine condition.  She noted that the treatment records in the claims file demonstrated that the Veteran had run for office, to become a Sheriff, in 2006.  (The Veteran ultimately lost his campaign to become Sherriff).  Based on all of the information, she opined that the Veteran should be capable of maintaining employment that did not require performance of heavy physical labor. She commented that the Veteran had a nonservice-connected rotator cuff injury and recently had right shoulder surgery which may also interfere temporarily with repetitive performance of heavy physical labor.  She completed her opinion, stating that irritable bowel syndrome is not often a disease which renders one unemployable.  Although this examination was thorough, the VA examiner did not address the impact of the Veteran's service-connected psychiatric disability on his employability. 

A subsequent September 2006 VA examiner considered the Veteran's psychiatric disability.  He noted that the Veteran's work had ended because of physical rather than psychological problems.  Once again the VA examiner did not specify what physical problems he was referring to.  He stated that the Veteran was intellectually capable and appeared to have intact memory.  He noted that the Veteran should be able to understand, remember and carry out detailed as well as simple directions.  He additionally stated that although concentration may be slightly variable, it is not impaired to a degree that would preclude all types of employment.  The VA examiner indicated that the Veteran was mildly to moderately socially withdrawn but should be able to interact reasonably well with others on a brief and superficial basis.  He noted that the Veteran was capable of normal activities of daily living within limitations imposed by his physical problems.  As with the November 2004 VA examination, this was a psychiatric examination and there is no indication that the Veteran's physical impairments were assessed during this evaluation.  

The Veteran underwent a VA psychiatric examination in February 2007.  The VA examiner once again noted that the Veteran's primary limitations were physical rather than mental, although he noted that the Veteran was experiencing a fair amount of psychological distress.  However, the Board notes once again that the VA examiner did not specifically indicate which "physical" problems he was referencing.  Moreover, a physical examination was not completed at that time.  The VA examiner stated that the Veteran is intellectually capable and should have no difficulty understanding, remembering, and carrying out detailed as well as simple directions.  He noted that it was likely that the Veteran's irritability would somewhat limit his abilities to deal with others in the work place, as well as in his personal life, but that the Veteran should be able to maintain the brief and superficial contact with others in work settings needed for many types of employment.  The VA examiner stated that the Veteran was capable of engaging in normal activities of daily living within physical limitations.

A February 2007 VA examination was undertaken to assess his low back and irritable bowel syndrome disabilities.  The VA examiner stated that there were no objective findings that would indicate the Veteran was disabled by low back or bowel conditions, or that he is unemployable, or that either claimed condition has become more severe over time.  She noted that on multiple occasions during the interview and exam, the Veteran's subjective history was vague, inconsistent, and his response changed when a question was repeated later.  

In an October 2007 Mental Residual Functional Capacity Assessment, completed in conjunction with his application for SSA benefits, the examiner noted that the Veteran had a diagnosis of an adjustment disorder with mixed features.  She stated that symptoms are variable and likely impact concentration on occasion.  Despite this, she found that he was capable of completing routinized, non-complex job duties in a timely manner with the brief and superficial contact necessary for many types of work. 

The evidence weighing in favor the Veteran's claim includes a November 2005 report submitted to Homes on the Range program in Montana.  The evaluation, signed by a physician, indicates that the Veteran has a disability which results in the inability to engage in any substantial gainful activity by reason of any medical determinable physical or mental impairment.  The Veteran's physical, mental or emotional impairment could be expected to be of long-continued and indefinite duration.  It is unclear what disorders the physician believed rendered the Veteran unable to engage in substantial gainful activity.  

The Veteran additionally submitted a copy of a December 2007 loan discharge application, completed by a physician.  The document indicates that the Veteran has chronic neck and back pain, posttraumatic stress disorder (PTSD), depression and constant pain which preclude any employment.  Further, an August 2010 loan discharge application stated that he was unable to work due to depression and chronic pain syndrome.  Although these documents appear to support his claim, the Board notes that the physicians considered nonservice-connected disabilities when rendering their opinions.  

A shift in the Veteran's disability picture is marked by an October 2008 VA psychiatric examination report.  Significantly, the VA examiner indicated that the affect of the Veteran's psychiatric difficulties on his occupational and social functioning was somewhat variable.  The VA examiner stated that at times there would be reduced reliability and productivity due to PTSD signs and symptoms.  Although he reflected that the Veteran appeared to be intellectually capable it was likely he would be limited to simple, repetitive unskilled work because of reduced concentration per his self-report.  The VA examiner noted that the Veteran had significant medical/physical complaints, and it was difficult to ascertain the degree to which his functioning is limited based solely on psychological factors as opposed to the additional contribution of physical difficulties on his functioning.  He further noted it was difficult to determine the degree to which activities of daily living were impaired by his psychiatric diagnoses versus physical problems.  

Documents in the claims file from the SSA reflect that the Veteran was granted SSA benefits due to severe impairments including chronic pain syndrome, status post right shoulder rotator cuff repair, bipolar disorder, a generalized anxiety disorder, and PTSD.  However, the SSA's determination that the Veteran is unemployable considers his nonservice-connected right shoulder and a chronic pain syndrome disorder.  Therefore while tending to support his claim, it is given limited probative value.

The Board has additionally reviewed a May 2007 report submitted in conjunction with an application for state disability benefits.  The therapist indicated that the Veteran had been seen four times.  She noted that the Veteran suffered from a major depressive disorder and PTSD precipitated by an incident in the Gulf War.  She indicated that the Veteran had attempted several employment options in the past including law enforcement and truck driving, and had also attempted to run for Sheriff.  She noted that the Veteran suffered from severe anxiety relating to PTSD and also had chronic pain in association with falling while on a ship during the Gulf War which can exacerbate depressive symptomatology.

The May 2007 private evaluator stated that the Veteran only feels good mentally for short periods in the day and that his depression had not declined in part due to his inability to find an appropriate combination of medications.  She noted that it was her professional opinion that the Veteran had not met the conditions to reduce stress, anxiety, and depression which would compromise his ability to work in a full-time capacity at this time.  She indicated that the Veteran had a long history of depression dating back to his return from the Gulf War.  The reviewing therapist stated that the Veteran had difficulty maintaining social functioning and concentration with a marked restriction of activities related to daily living.  She opined that the Veteran would continue to have episodes of decomposition until his issues with medication are satisfactorily addressed.  She noted that the Veteran is unable to deal with most of life's problems.  She concluded her report stating that it was her professional opinion that the Veteran was temporarily disabled, with a strong possibility it could be permanent, and unable to engage in full-time employment.  In an August 2007 letter, it was noted that the Veteran's feelings of helplessness, worthlessness, and hopelessness continued to inhibit any means of working towards gainful employment.  

The Board has additionally considered a May 2010 VA psychiatric examination, completed by a board of three examiners.  The VA examiners indicated that the Veteran's depression and anxiety were associated with ongoing problems with sleep/energy, irritability, attention/concentration and memory.  They noted that the Veteran was nearly housebound and had a range of interpersonal and functional skill deficits which compromise completion of daily living routines.  The VA examiners stated that this would interfere with his successfully managing fulltime, competitive employment due to irritability with others.  The VA examiners stated that even solitary employment would be compromised by deficits in attention/concentration, memory and low energy.  They opined that the Veteran shows a complex pattern of adjustment difficulties which significantly impact social/familial and vocational functioning.

A subsequent December 2010 VA psychiatric examination was completed.  The VA examiner considered the May 2010 VA examiners' conclusion that there would be a "significant impact on his social, family and vocational functioning."  The December 2010 VA examiner indicated there was no evidence in the current evaluation to support that this significant impact would result in a total inability to engage in employment because of his depression.  He noted that to state otherwise would be to engage in near conjecture and not be supported by the evidence.   Rationale for this stark contrast to the findings of the May 2010 VA examiners' opinion is somewhat lacking.  


A general VA examination was completed that same day.  The VA examiner stated that he was tasked to determine whether the Veteran was unemployable due to his service-connected major depressive and anxiety disorder, spina bifida occulta, discogenic low back pain, lumbosacral strain and irritable bowel syndrome.  The VA examiner considered that the Veteran was fully functional in all of the ordinary chores in and around the house and was not so much limited by physical problems as he is by lack of psychological motivation to get things done.  The VA examiner noted that the Veteran had obstructive sleep apnea and if successfully treated, his fatigue problem and overall physical and mental situation may well improve.  The VA examiner stated that after a review of all available records, careful history and physical exam, he did not think that the Veteran would be employable for moderate or heavy labor jobs, but would be employable for light labor or sedentary employment, especially given his 3 years of college.  It is unclear whether this would be "substantially gainful" employment.

Further work limitations were noted in a subsequent March 2012 VA examination.  The March 2012 VA examiner determined that the Veteran continued to meet the criteria for major depressive disorder.  He noted that the Veteran was likely able to work, provided he finds a position within his limitations.  It was noted that the Veteran was expected to do as well as others interpersonally, as long as his contact remained brief and superficial.  Significantly, the VA examiner indicated that the Veteran continued to struggle with motivation to initiate and complete any work or project.  

A general examination at that time noted that the Veteran's service-connected back would make any job with heavy and/or repetitive lifting difficult.  The VA examiner determined that based on the Veteran's back disability alone, sedentary employment should be possible, even those requiring some standing and walking should be feasible.  With respect to the Veteran's irritable bowel syndrome, the VA examiner noted that unless the Veteran was to be a truck driver again, this condition should not affect his ability to maintain employment.  These restrictions set forth by the VA examiner would affect the Veteran's ability to obtain substantially gainful employment. 

The various opinions described in detail above do not conclusively reflect that the Veteran is unemployable due solely to his service-connected disabilities.  Nevertheless, the Board has considered the evidence weighing in favor of his claim, to include the highly probative May 2010 VA psychiatric examination, completed by a board of three examiners, and while the evidence is somewhat equivocal, it has nonetheless placed the record in relative equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran's TDIU claim is granted. 


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


